LUTTIG, Circuit Judge,
concurring in part, concurring in the judgment in part, and dissenting in part:
I join Chief Judge Ervin’s opinion for the court except sections II.B, VILA, and VII.B. I concur only in the judgment reached in section II.B, and I dissent from the judgments in sections VILA and VII.B.
The majority, in part II.B of its opinion, maintains that it is not required to decide the critical question of whether an objectively reasonable investigatory stop can ever be unreasonable under the Fourth Amendment because of the subjective intent of the investigating officer. The majority concludes that it need not decide this important question because the “same result” would obtain whether the court applied the objective or the subjective standard. ' The court reaches the conclusion that the disposition of this case would be identical under either standard, however, only because it misapplies the subjective standard in determining whether the investigatory stop of the defendants in this case was unconstitutionally pretextual. Properly applied, the subjective standard yields a result different from that that obtains under the objective standard. Therefore, in my view, the court must reach the question of which standard is mandated by the Constitution.
On the belief that the question must be addressed, I would adopt for this Circuit the so-called objective standard under which an investigatory stop is presumed to be reasonable under the Fourth Amendment where the driver has committed a traffic infraction or it otherwise appears that he is in violation of the law, regardless of the subjective state of mind of the investigating officer. See United States v. Trigg, 878 F.2d 1037, 1041 (7th Cir.1989), cert. denied, - U.S. -, 112 S.Ct. 428, 116 L.Ed.2d 448 (1991); United States v. Cummins, 920 F.2d 498, 500-01 (8th Cir. 1990), cert. denied, - U.S.-, 112 S.Ct. *886428, 116 L.Ed.2d 448 (1991); United States v. Causey, 834 F.2d 1179, 1184-85 (5th Cir.1987) (en banc). I believe that this standard is all but dictated by the Supreme Court’s decisions in Scott v. United States, 436 U.S. 128, 98 S.Ct. 1717, 56 L.Ed.2d 168 (1978); Maryland v. Macon, 472 U.S. 463, 105 S.Ct. 2778, 86 L.Ed.2d 370 (1985), and United States v. Villamonte-Marquez, 462 U.S. 579, 103 S.Ct. 2573, 77 L.Ed.2d 22 (1983). Applying this standard to the facts of this case, I would affirm the district court’s denial of the defendants’ suppression motions.
The majority’s fundamental error is in its conclusion that this court can affirm the district court’s judgment under the subjective standard. Under the subjective standard, an investigative stop is valid only if a reasonable officer would have made the stop even absent an illegitimate (i.e., pre-textual) motivation.1 As it stands, the majority simply decides without any evidentia-ry foundation whatsoever that a reasonable officer would have effected a stop of appellants’ vehicle because there was reasonable cause to suspect that defendants were in violation of two North Carolina laws: “[A] reasonable highway patrolman would have stopped the [defendants’] vehicle[because] it had two apparent violations.” Ante at 876. This is nothing but a straightforward application of the objective standard' that as long as the officer stops the vehicle for a violation of law, the stop is presumed not to be pretextual.
The majority states that it was not “clear error” for the district court to conclude that the investigatory stop of the defendants was not pretextual under the subjective standard, as if to suggest that the district court had properly applied the subjective standard and this court had only to review the court’s underlying findings that a reasonable officer (in North Carolina, for example) would have effected a stop under similar circumstances. Id. The district court, however, made no such findings. The district court misapplied the subjective standard in precisely the same way that the majority does herein. It, too, held that “the paper license plate and the fact that the occupants were not wearing seat belts are each independent bases for justifying Trooper Cardwell’s decision to stop the truck.” Memorandum Op. at 5 (Apr. 1, 1991). Indeed, the district court completely misunderstood the rule, as evidenced by its holding that the defendants “failed to demonstrate why a reasonable police officer would not have stopped the truck absent improper motive.” Id. at 56 (emphasis added).
The fact is that there is no evidence in the record before us on which to base a conclusion that a “reasonable officer” in North Carolina, in the Middle District of North Carolina, or anywhere else, would stop a vehicle in such circumstances. See, e.g., Guzman, 864 F.2d at 1518 (“We have neither the evidence nor the necessary findings about objective reasonableness to permit us to apply the appropriate test.”). There is no evidence in this record even as to whether seat belts were required in appellants’ vehicle, and if so, whether- appellants were required by state law to wear them,2 or as to whether the cardboard license plate violated North Carolina law.3 Thus, under the subjective rule, this case would have to be remanded to the district court for factual findings on whether a reasonable officer in whatever jurisdiction is deemed relevant (i.e., state, regional, local or departmental) would have stopped appellants’ vehicle because the vehicle’s *887passengers were not wearing seat belts and the vehicle’s license plate was “homemade.” See discussion infra at 888.
Because the court cannot affirm the district court’s judgment under the subjective standard, in my view it must decide between the objective and the subjective tests. For, as the majority concludes, there is no. question that the district court’s judgment can be affirmed under an application of the objective standard.
There is a substantial split in the circuits over whether a lawful investigatory stop under Terry v. Ohio, 892 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968), can ever be unconstitutional because of the subjective intentions of the investigating officer. See Enriquez-Nevarez v. United States, - U.S.-, 112 S.Ct. 428, 429, 116 L.Ed.2d 448 (1991) (White, J., dissenting from denial of certiorari). The subjective standard has been adopted in the Tenth and Eleventh Circuits. See Valdez, 931 F.2d at 1450-51;4 Guzman, 864 F.2d at 1515-18. The objective standard has been adopted by the Fifth, Seventh, and Eighth' Circuits, each of which has held that “so long as the police are doing no more than they are legally permitted and objectively authorized to do, an arrest is constitutional.” Trigg, 878 F.2d at 1041; accord Cummins, 920 F.2d at 500-01 (“the stop remains valid even if the officer would have ignored the traffic violation but for his other suspicions”); Causey, 834 F.2d at 1184-85 (“in a case where the officers have taken no action except what the law objectively allows
their subjective motives in doing so are not even relevant to the suppression inquiry”).5
I believe the subjective standard of Valdez and Guzman is constitutionally flawed and manifestly impractical. The subjective standard requires that courts hold unconstitutional, and suppress all evidence of criminal activity obtained incident to, an admittedly lawful investigatory stop of a motor vehicle for suspected violations of law, unless it is established to the court’s satisfaction that a “reasonable officer” would have stopped the vehicle in the same circumstances. Thus, under that standard, if after stopping a vehicle for exceeding the authorized speed limit by five miles per hour or for driving with license plates that expired the previous day, an officer discovers a kilogram of cocaine and an assault weapon used in a heinous murder, both the drugs and the weapon would be suppressed as the fruits of an unconstitutional stop unless the officer. who effected the stop establishes by affirmative evidence that a “reasonable officer” also would have stopped the vehicle.
This standard is in palpable conflict with the Supreme Court’s recent decisions in Scott, Macon, and Villamonte-Marquez, which hold, that the constitutionality of an investigative stop depends on the objective facts known to the officer at the time of the stop', not on the subjective intentions of the individual officer. The focus of this standard on the “reasonable officer” suggests that its basic inquiry may in fact be objective. But its unmistakable *888purpose and effect, is to inquire into the subjective state of mind of the officer who conducts the stop.6 Indeed, the effect of the standard is far more pernicious than even a required inquiry into the officer’s motives would be, for the standard presumes unconstitutional intent from a failure to satisfy its “objective” element. If an officer were able to prove that his motives were not pretextual, his stop would still be held unconstitutional if the other officers on his force might not have stopped the vehicle in like circumstances. In effect, therefore, the standard is at best a stalkinghorse for precisely the kind of subjective intent inquiry forbidden by Scott, Macon, and Villamonte-Marquez, and at worst a more deleterious substitute for the subjective intent inquiry prohibited by those cases.
The burden imposed by this standard not only on law enforcement officials but on the courts is inestimable and its cost to effective law enforcement almost certainly enormous. Presumably, under this standard, almost every criminal defendant arrested following an investigatory stop would challenge the stop and the admissibility of any evidence of crime found during the stop on the grounds that the stop was pretextual.7 There would then ensue within the suppression hearing — as I believe would now be required on remand — a lengthy and contentious mini-trial inquiring into whether police officers in the particular locale or region typically would or would not stop a driver for the infraction for which the defendant was assertedly stopped. See Guzman, 864 F.2d at 1518 (outlining the necessary inquiry into local police practices). The prosecution would be required to call police department officials and fellow police officers as witnesses to the existing and historical practices of not only the particular officer’s department, but also other police departments in the locale or region. And there would be interminable disputes, followed by appeals, over whether the particular offense that prompted the challenged stop is sufficiently similar to offenses for which it is established that a reasonable officer would effect a stop that the court may conclude that the “objective” standard is satisfied.
Apart from the substantial systemic costs in terms of judicial and law enforcement resources that would be exacted by this test, the ultimate effect of the rule would be devastating for law enforcement. Given the very nature of traffic infractions and the necessary discretion accorded officers with respect to these offenses, it would be virtually impossible for the government to meet the standard laid down by this rule. An officer perhaps could prove that his fellow officers might have effected a stop for a particular traffic offense; he will rarely, except for the most egregious offenses, however, be able to prove that they would have effected the stop. Whether an officer would or would not stop a vehicle for many of the routine kinds of traffic infractions depends more often than not' on the specific circumstances at the time of the infraction, not on departmental policy or practice on stops for that particular violation.
Rather than the subjective standard adopted by the Tenth and Eleventh Circuits, I would adopt for this Circuit the objective standard adopted by the Fifth, Seventh, and Eighth Circuits. I would hold that at least where a driver has committed a traffic infraction or it appears that the driver and vehicle are otherwise in violation of existing law, a stop of that motor vehicle is reasonable under the Fourth Amendment, regardless of the subjective state of mind of the investigating officer and regardless of whether other officers would have stopped the vehicle for the same violations. I believe that such a holding is all but dictated by the principle that informed the Supreme Court’s decisions in Scott, Ma*889con, and Villamonte-Marquez.8 The Court could not have been clearer in those cases that “the fact that the officer does not have the state of mind which is hy-pothecated by the reasons which provide the legal justification for the officer’s action does not invalidate the action taken as long as the circumstances, viewed objectively, justify that action.” Scott, 436 U.S. at 138, 98 S.Ct. at 1723 (Rehnquist, J.); see also Macon, 472 U.S. at 470-71, 105 S.Ct. at 2782-83 (O’Connor, J.) (“Whether a Fourth Amendment violation has occurred turns on an objective assessment of the officer’s actions in light of the facts and circumstances confronting him at the time, and not on the officer’s actual state of mind at the time the challenged action was taken.” (citation omitted)); Villamonte-Marquez, 462 U.S. at 584 n. 3, 103 S.Ct. at 2577 n. 3 (Rehnquist, J.); cf. Graham v. Connor, 490 U.S. 386, 397, 109 S.Ct. 1865, 1872, 104 L.Ed.2d 443 (1989) (“An officer’s evil intentions will not make a Fourth Amendment violation out of an objectively reasonable use of force....”) (Rehnquist, J.).9 Indeed, I would think that such a holding is required by this court’s decision in Blair v. United States, 665 F.2d 500 (4th Cir.1981), where then-judge Ervin urged courts to “steer clear of excluding evidence discovered by objectively lawful means, even if the officers harbored bad faith intent.” Id. at 506; see also United States v. Corbitt, 675 F.2d 626, 628-29 (4th Cir. 1982) (claim that arrest was illegal pretext for search incident upon arrest rejected by reference to only the existence of reasonable and articulable suspicion for officers to make initial stop).
The now settled requirement that the officer have at least a reasonable suspicion that the motorist violated a law duly enacted by the representatives of the people is, as a general matter, I believe, a sufficient constitutional check on arbitrary enforcement of the laws, the concern for which has prompted other circuits to adopt the contrary rule. I share the underlying concern of these other courts for wholly arbitrary abuse of governmental power. In my view, however, the due process clause, cf. Kolender v. Lawson, 461 U.S. 352, 357-61, 103 S.Ct. 1855, 1858-60, 75 L.Ed.2d 903 (1983), and, where appropriate, the equal protection clause, cf. Oyler v. Boles, 368 U.S. 448, 454-56, 82 S.Ct. 501, 504-06, 7 L.Ed.2d 446 (1962) (dictum), constitute adequate protection and remedy against such abuses of the public’s trust. See also Horton v. California, 496 U.S. 128, 110 S.Ct. 2301, 2308-09, 110 L.Ed.2d 112 (1990) (“[Ejvenhanded law enforcement is best achieved by the application of objective standards of conduct, rather than standards that depend upon the subjective state of mind of the officer.”) (Stevens, J.).
I also dissent from the judgment reached by the court in section VILA of its opinion. Although I concur in the majority’s conclusion that the guidelines allow old convictions to be used as reliable information for a departure even if the convictions are not evidence of similar misconduct, I disagree with its ultimate holding that the district court in this case failed to state sufficiently *890on the record its reasons for the upward departure to David Rusher’s sentence. As the majority itself notes, ante at 881, the district court expressly adopted Rusher’s presentence report, J.A. at 540, which included a list of Rusher’s prior offenses, id. at 589-95, and a recommendation for an upward departure on the grounds that criminal history category III did not adequately reflect the seriousness of his past criminal conduct as evidenced by the numerous old convictions, id. at 599. The report specifically recommended a criminal history category of VI as more accurately reflecting the seriousness of Rusher’s criminal conduct, which included repeat offenses since the age of 15 indicating a strong likelihood that he will continue to commit other crimes. Id. In my view, the court’s adoption of this presentence report and its specific recommendations is ample basis upon which to review and affirm the district court’s upward departure. In fact, I would not hesitate to affirm the district court’s departure based solely upon the court’s discussion of its decision quoted by the majority ante at 882-83.
I dissent, finally, also from section VII.B of the opinion in which the court concludes that the district court must specifically consider and reject progressively each criminal history category between the base criminal history category and the category upon which the defendant’s sentence is ultimately based. U.S.S.G. § 4A1.3 embodies no such requirement. The section simply recommends that the court, in its departure calculation, “use[] as a reference” the criminal history category that includes the conduct which most closely resembles the defendant’s prior conduct. The courts that have imposed an affirmative requirement of the kind embraced by the majority have done so wholly without textual foundation.10 The only consolation that can be taken from the majority’s decision to proceed with an interpretation of section 4A1.3 is that its discussion is clearly dictum because the court vacates Rusher’s sentence on the ground that the district court failed to explain adequately its departure decision. Thus, another panel of this court will, when the opportunity presents itself, be free to reconsider, in light of the section’s actual text, the interpretation adopted by the majority today.

. Throughout this opinion, I refer to the rule adopted by the Tenth and Eleventh Circuits in United States v. Guzman, 864 F.2d 1512 (10th Cir.1988), and United States v. Valdez, 931 F.2d 1448 (11th Cir.1991), respectively, as the “subjective” standard, because it is fundamentally a rule that requires invalidation of objectively reasonable law enforcement actions if, by operation of the rule, the law enforcement officer is deemed to have acted out of pretextual motives. See discussion infra at 887-88.


. See N.C.Gen.Stat. § 20-135.2A(c) (exceptions to mandatory seat belt law).


. See N.C.Gen.Stat. § 20-118.3 (prohibiting operation by nonresident of vehicle on North Carolina highway without registration plate issued by resident jurisdiction).


. The Eleventh Circuit’s decision in United States v. Smith, 799 F.2d 704 (1986), is often cited as having adopted the subjective standard. In Smith, however, the court had no occasion to address the issue of whether a lawful investigatory stop following observance of a traffic violation could nonetheless be invalid as pretextual because in that case the "car [was] being driven in accordance with all traffic regulations.” Id. at 707. Indeed, the court expressly reserved decision on this issue. Id. at 709; see also United States v. Strickland, 902 F.2d 937, 940 (11th Cir.1990) (again reserving the question). It appears, however, that the Eleventh Circuit in Valdez extended Smith to the circumstance where officers observe traffic violations. It is worth noting, though, that the court did not even attempt in Valdez to determine whether a "reasonable officer” would have effected the stop that the officer in that case had effected. See 931 F.2d at 1451.


. Cf. United States v. Nersesian, 824 F.2d 1294, 1315-17 (2d Cir.) (upholding stop based on objectively reasonable suspicion of drug-related activities even though police resorted to pretex-tual justification for continuing detention and search), cert. denied, 484 U.S. 957, 108 S.Ct. 355, 98 L.Ed.2d 380 (1987); United States v. Hawkins, 811 F.2d 210, 213-15 (3d Cir.) (validating stop based on officer’s objectively reasonable suspicion of narcotics activity despite officer’s later testimony that stop was for purpose of investigating traffic violation), cert. denied, 484 U.S. 833, 108 S.Ct. 110, 98 L.Ed.2d 69 (1987).


. The rule will not achieve even this purpose. The rule does not require, for example, suppression of evidence where the officer indisputably effected the stop for pretextual reasons, but a “reasonable officer" would also have stopped the vehicle.


. The defendant in this case submits as proof that the officer’s stop of his vehicle was pretex-tual no more than that the officer was accompanied by a narcotics detection dog, that he had recently completed drug detection courses, and that he had a high rate of stops and arrests.


. Neither Smith nor Guzman distinguishes either Scott or Macon. In Guzman, the Tenth Circuit consigns its discussion of Scott and Macon to a footnote, suggesting only that those cases “did not emphasize the arbitrariness problem because it was not before the Court,” given that the officers in Scott had a warrant and there was no seizure in Macon, 864 F.2d at 1516 n. 3. The Eleventh Circuit in Smith assumes that its rule is consistent with Scott and Macon merely because it does not focus expressly on the subjective intent of the officer effecting the stop. It ignores the fact that not only the purpose but the effect of its rule is to invalidate any stop that, according to its "objective” test, was undertaken for subjectively pretextual reasons.
Significantly, neither Smith nor Guzman cites or discusses Villamonte-Marquez, In Villa-monte-Marquez, the Supreme Court summarily rejected an argument that the suspicionless boarding of a vessel at sea under statutory authority that provided for the boarding of any vessel to examine documents could nonetheless be violative of the Fourth Amendment because the boarding was actually effected for the purpose of searching for drugs. 462 U.S. at 584 n. 3, 103 S.Ct. at 2577 n. 3.


. As the Court noted in Scott, the subjective motivation of the officer effecting the stop is relevant, if at all, “only after it has been determined that the Constitution was in fact violated.” 436 U.S. at 139 n. 13, 98 S.Ct. at 1724 n. 13; see also id. at 135-37, 98 S.Ct. at 1722-23.


. Of the decisions cited by the majority, only four actually hold that the district court must perform the task that the majority herein would impose. See United States v. Jones, 905 F.2d 867, 870 (5th Cir.1990); United States v. Allen, 898 F.2d 203, 204-05 (D.C.Cir.1990) (per curiam ); United States v. Kennedy, 893 F.2d 825, 828-29 (6th Cir.1990); United States v. Coe, 891 F.2d 405, 412-13 (2d Cir.1989). The remaining decisions cited by the majority either did not adopt the rule ascribed to them or, like the majority in this case, did so only in dictum. United States v. Calderon, 935 F.2d 9, 12 (1st Cir.1991) (dictum); United States v. Richison, 901 F.2d 778, 781 (9th Cir.1990) (dictum); United States v. Anderson, 886 F.2d 215, 216 (8th Cir.1989); United States v. Miller, 874 F.2d 466, 470-71 (7th Cir.1989).